DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Wilsher et al (US 2013/0278146).
As to claim 1, Wilsher et al disclose (fig. 3) a batteryless, self-powered sensor (self-contained unit), (paragraphs [0003], [0016]) comprising: housing (301) attached to a support surface (street light 200 support surface as illustrated in figure 2), (paragraphs [0019]-[0020]); a microprocessor (325) included in the housing (301); a first solar panel (321) in electronic communications (communicates) with the microprocessor (325) adapted to provide power (power) to the microprocessor (325); a capacitor (storage module) in communications (communicates) with the microprocessor (325) for storing energy (energy) received from the first solar panel (321), (paragraph [0023]); a second solar panel (solar panels on the street lights 200, 203 illustrated in figure 2) in communication (communicates) with the microprocessor (325), (paragraphs [0019], [0023]); (fig. 3) a transceiver (331) in communications (communicates) with the microprocessor (325); and a set of computer readable instructions (computer readable instructions), (paragraphs [0023], [0028]) included in the microprocessor (325) adapted for 
As to claim 2, Wilsher et al disclose (fig. 3) the sensor (self-contained unit), (paragraphs [0003], [0016]) wherein the set of computer readable instructions (computer readable instructions) include instructions (instructions) for normalizing movement data (data sharing, information) received from the first solar panel (321) and the second solar panel (solar panels 321 on the street lights 200, 203 illustrated in figure 2), (paragraph [0019]) and determining a baseline (received motion signal) for an ambient condition (convert sunlight) of the first solar panel (321) and the second solar panel (solar panels on the street lights 200, 203 illustrated in figure 2), (paragraphs [0024]-[0025]).
As to claim 3, Wilsher et al disclose (fig. 3) the sensor (self-contained unit), (paragraphs [0003], [0016]) wherein the set of computer readable instructions (computer readable instructions) include instructions (instructions) for determining movement (feed forward motion, movement in an area) within the first sensing area (305) associated with the first solar panel (321) and a second sensor area (305 on the street lights 200, 203 illustrated in figure 2) associated with the second solar panel (solar panels 321on the street lights 200, 203 illustrated in figure 2), (paragraph [0019]) when compared to the baseline (received motion signal), (paragraphs [0022]-[0025]).
As to claim 4, Wilsher et al disclose (fig. 3) a batteryless, self-powered sensor (self-contained unit), (paragraphs [0003], [0016]) comprising: a microprocessor (325); a first solar panel (321) having a first sensor area (305) and in electronic communications (communicates) with the microprocessor (325) adapted to provide power (power) to the microprocessor (325), (paragraphs [0021]-[0023]); a second solar panel (solar panels 321 illustrated in figure 2) having a second sensor area (305 sensors on the street lights 200, 203 illustrated in figure 2) and in electronic communications (communicates) with the  microprocessor (325); a set of computer readable instructions (computer readable instructions), (paragraphs [0023], [0028]) included in the microprocessor (325) adapted for creating a data set (data sharing, information) according to a determination of movement of an object (movement in the area) within the first sensing area (305) and of movement of the object (movement in the area) within the second sensing area (305 sensors on the street lights 200, 203 illustrated in figure 2); and, a transceiver (331) in electronic communication (communicates) with the microprocessor (325) adapted to transmitting the data set (data sharing, information) to a remote location (remote source), (paragraphs [0024]-[0025]).
As to claim 5, Wilsher et al disclose (fig. 3) the sensor (self-contained unit), (paragraph [0003], [0016]) wherein the set of computer readable instructions (computer readable instructions) includes instructions (instructions), (paragraphs [0023], [0028]) for associating movement of an object (there is movement in the area) in the first sensing area (305) when energy (energy) produced by the first solar panel (321), (paragraphs [0021]-[0025]) is reduced (reduce energy consumption), (paragraph [0002]).
As to claim 6, Wilsher et al disclose (fig. 3) the sensor (self-contained unit), (paragraph [0003], [0016]) including a capacitor (storage module) in communications (communicates) with the microprocessor (325) for storing energy (energy) received from the first solar panel (321), (paragraph [0023]).
As to claim 7, Wilsher et al disclose (fig. 3) the sensor (self-contained unit), (paragraph [0003], [0016]) wherein the first solar panel (321) includes a photovoltaic cell (solar cell), (paragraphs [0004], [0016], [0023]).
As to claim 8, Wilsher et al disclose (fig. 3) the sensor (self-contained unit), (paragraphs [0003], [0016]) wherein the set of computer readable instructions (computer readable instructions) include instructions (instruction), (paragraphs [0023], [0028]) for determining a direction of movement of the object (movement in the area) relative to the first solar panel (321) and the second solar panel (321 solar panels on street lights 200, 203 illustrated in figure 2), (paragraph [0019]).
As to claim 9, Wilsher et al disclose (fig. 3) the sensor (self-contained unit), (paragraphs [0003], [0016]) wherein the set of computer readable instructions (computer readable instructions) include instructions (instructions), (paragraphs [0023], [0028]) for determining a speed of movement of the object (movement in an area), (paragraph [0025]).
As to claim 10, Wilsher et al disclose (fig. 3) the sensor (self-contained unit), (paragraphs [0003], [0016]) wherein the set of computer readable instructions (computer readable instructions) include instructions (instructions), (paragraphs [0023], [0028]) for determining if sufficient power (power) is provided by the first solar panel (321) to actuate the transceiver (331), (paragraphs [0023]-[0024]).
As to claim 11, Wilsher et al disclose (fig. 3) the sensor (self-contained unit), (paragraphs [0003], [0016]) including a non-volatile memory (computer readable memory) in communications (communicates) with the microprocessor (325) for storing the data set (data sharing, information) received from the first solar panel (321) and the second solar panel (321 solar panels on street lights 200, 203 illustrated in figure 2), (paragraphs [0023]-[0024], [0028]).
As to claim 12, Wilsher et al disclose (fig. 3) the sensor (self-contained unit), (paragraphs [0003], [0016]) wherein the set of computer readable instructions (computer readable instructions) include instructions (instructions), (paragraphs [0023], [0028]) for receiving a set of movement data points (data sharing, information, feed forward motion detection) from the first solar panel (321) and the second solar panel (321 solar panels on street lights 200, 203 illustrated in figure 2), storing the set of movement data points (data sharing, information) in the non-volatile memory (computer readable memory), and actuating the transceiver (331) if a number of movement data points (data sharing, information, feed forward motion detection) in the set of movement data points (data sharing, information, feed forward motion detection) exceeds a pre-determined number of a set of minimal data points (data sharing, information, feed forward motion detections), (paragraphs [0024]-[0025]).
As to claim 13, Wilsher et al disclose (fig. 3) the sensor (self-contained unit), (paragraphs [0003], [0016]) wherein the set of computer readable instructions (computer readable 
As to claim 14, Wilsher et al disclose (fig. 3) the sensor (self-contained unit), (paragraphs [0003], [0016]) wherein the set of computer readable instructions (computer readable instructions) include instructions (instructions) for associating a reduction of power (reduce energy consumption), (paragraph [0002]) delivered from the first solar panel (321) to the microprocessor (325) with movement (motion) associated with the first solar panel (321) and the second solar panel (321 solar panels on street lights 200, 203 illustrated in figure 2) if a reduction in power (reduce energy consumption) occurs for a predetermined period of time, (paragraphs [0019]-[0023]).
As to claim 15, Wilsher et al disclose (fig. 3) the sensor (self-contained unit), (paragraphs [0003], [0016]) wherein the set of computer readable instructions (computer readable instructions) include instructions (instructions) for associating an increase in power (power) delivered from the first solar panel (321) to the microprocessor (325) with movement (motion, movement in an area) associated with the first solar panel (321) and the second solar panel (321 solar panels on streetlights 200, 203 illustrated in figure 2), (paragraphs [0019], [0023]-[0025]).
As to claim 16, Wilsher et al disclose (fig. 3) the sensor (self-contained unit), (paragraphs [0003], [0016]) wherein the set of computer readable instructions (computer readable instructions) include instructions (instructions) for normalizing movement data (data sharing, information) received from the first solar panel (321) and the second solar panel (321 solar panels on street lights 200, 203 illustrated in figure 2) and determining a baseline (motion 
As to claim 17, Wilsher et al disclose (fig. 3) the sensor (self-contained unit), (paragraphs [0003], [0016]) wherein the set of computer readable instructions (computer readable instructions) include instructions (instructions), (paragraphs [0023], [0028]) for determining movement motion (motion, movement in an area) within the first sensor area (305) and the second sensor area (second sensor 305 on street lights 200, 203 illustrated in figure 2) when compared to the baseline (motion detection signal), (paragraphs [0019]-[0021]).
As to claim 18, Wilsher et al disclose (fig. 3) a batteryless, self-powered sensor (self-contained unit), (paragraphs [0003], [0016]) comprising: a microprocessor (325) in electronic communications (communicates) with a solar array (array of solar panels 321 on street lights 200, 203 illustrated in figure 2) adapted to provide power (power) to the microprocessor (325); a solar panel (321) included in the solar array (array of solar panels 321 on street lights 200, 203 illustrated in figure 2) having a sensing area (305) wherein energy (energy) produced by the solar panel (321) is reduced (reduce energy consumption) when an object (drivers and pedestrian), (paragraph [0002] passes into the sensing area (305), (paragraphs [0020]-[0021]); a set of computer readable instructions (computer readable instructions), included in the microprocessor (325) adapted for creating a data set (data sharing, information) according to a determination of movement of an object (movement in an area) within the sensing area (305); and, a transceiver (331) in electronic communication (communicates) with the microprocessor (325) adapted to transmitting the data set (data sharing, information) to a remote location (remote source), (paragraphs [0023]-[0025]).
As to claim 19, Wilsher et al disclose (fig. 3) the sensor (self-contained unit) including wherein the solar array (array of solar panels 321 on street lights 200, 203 illustrated in figure 2), (paragraph [0019]) and the set of computer readable instructions (computer readable instructions), (paragraphs [0023], [0028]) are cooperatively adapted for determining a direction and a speed of movement of the object (movement in the area) within the sensing area (305), (paragraphs [0021]-[0025]).
As to claim 20, Wilsher et al disclose (fig. 3) the sensor (self-contained unit), (paragraphs [0003], [0016]) wherein the set of computer readable instructions (computer readable instructions) include instructions (instructions), (paragraphs [0023], [00028]) for associating a reduction in power (reduce energy consumption) delivered from the solar array (array of solar panels 321 on street lights 200, 203 illustrated in figure 2), (paragraph [0019]) to the microprocessor (325) with movement (movement in an area) when a reduction of power (reduce energy consumption) is for a predetermined period of time and associating an increase in power (power) delivered from the solar array (array of solar panels 321 on street lights 200, 203 illustrated in figure 2), (paragraph [0019]) to the microprocessor (325) with movement (movement in an area), (paragraphs [0023]-[0025]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/Examiner, Art Unit 2878

/QUE TAN LE/Primary Examiner, Art Unit 2878